Citation Nr: 0730239	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for alopecia areata, 
currently rated as 50 percent disabling. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision denied the veteran's 
claim for an increased evaluation and also entitlement to 
service connection, on a secondary basis, for actinic 
keratosis of the arms and xerosis of the legs.  The veteran 
was notified of that decision and he appealed to the Board 
for review.  

In September 2006, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  

Following that hearing, and after further reviewing the 
claim, the Board remanded the claim to the RO via the Appeals 
Management Center (AMC) for the purpose of obtaining 
additional medical information.  That Remand is dated 
November 2006.  The Board further notes that the AMC 
subsequently granted service connection for actinic keratosis 
of the arms and xerosis of the legs.  An increased rating for 
alopecia areata was not granted.  

The Board notes that during his September 2006 hearing, the 
veteran referenced several medical difficulties that he 
associates as being related to his service-connected alopecia 
areata, to include:  

(1) eye/vision problems, 
(2) ear/hearing problems, 
(3) headaches, 
(4) sinus problems, and 
(5) a psychiatric disorder 
(depression/low self-esteem). 

See BVA hearing transcript, pgs. 3-8.  The Board is uncertain 
as to whether the veteran intended to raise these disorders 
as claims of entitlement to service connection secondary to 
his service-connected alopecia areata; and therefore these 
items are referred back to the RO for further action and 
possible adjudication.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As reported above, the Board remanded the veteran's claim for 
the purpose of obtaining additional medical evidence with 
respect to the veteran's service-connected alopecia areata.  

Upon reviewing the claims folder, it is the Board's opinion 
that the AMC/RO did not comply with the Board's November 2006 
remand instructions.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
a claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As the AMC/RO did not specifically attain the 
information needed by the Board and since the AMC/RO did not 
comply with the Board's request, the claim must be returned 
to the AMC/RO for further action and compliance.  

Specifically, the Board's remand asked that the VA examiner 
provide findings in accordance with the old and new 
dermatological ratings criteria.  A review of the March 2007 
VA examination for neurological disorders indicates that this 
has not been accomplished.  The examiner did not provide the 
number of square inches of the body that has been affected by 
the alopecia.  The examiner also did not discuss whether the 
veteran's lack of hair has caused skin discoloration or 
scaring.  

Additionally, in the Board's remand of November 2006, the 
Board specifically instructed the RO/AMC to collect all of 
the information requested, including the requested VA medical 
examination, to review that information, and then to issue a 
determination as to whether the evidence supported the 
veteran's assertions.  In this case, the RO/AMC did not do 
this.  The RO/AMC issued a determination in May 2007 and 
followed that determination with the issuance of a 
Supplemental Statement of the Case in July 2007.  The VA skin 
examination was not performed until August 2007 and those 
results were sent directly to the Board, not the AMC or even 
the RO.  This means that the RO/AMC never considered the 
results of the specially-requested examination.  Moreover, 
the RO/AMC never informed the veteran of those results and it 
never issued a Supplemental Statement of the Case that 
discussed those results.  And because a Supplemental 
Statement of the Case was not issued, the veteran and his 
representative were denied the opportunity to submit evidence 
that would have countered any conclusions made in the non-
issued Supplemental Statement of the Case.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
development:

1.  The veteran should be scheduled for 
another VA examination for the purpose of 
determining the severity and scope of his 
service-connected alopecia areata.  The 
examination must be performed by a 
specialist (medical doctor) in 
dermatology.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand, and must 
review the veteran's medical history.  
Any tests and studies deemed necessary 
should be accomplished at this time.  

The examiner should provide an opinion 
under the old rating skin criteria and 
new rating skin criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002) 
(2007).  In regards to the old rating 
criteria, the examiner should offer an 
opinion as to whether the veteran has 
tissue loss and cicatrization over the 
areas of his body affected by his 
alopecia areata with marked 
discoloration, color contrast, or similar 
deformity.  Pursuant to the new rating 
criteria, the examiner should report 
whether the veteran has visible or 
palpable tissue loss over these areas; 
gross distortion or asymmetry of one, 
two, or three or more features or paired 
sets of features (nose, chin, forehead, 
eyes (inclusive of eyelids), ears 
(auricles), cheeks, and lips); or six or 
more of the following characteristics:  
(1) a scar five or more inches (13 or 
more centimeters) in length; (2) a scar 
at least one-quarter inch (0.6 
centimeters) wide at the widest part; (3) 
surface contour of a scar elevated or 
depressed on palpation; (4) scar adherent 
to underlying tissue; (5) skin hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 square centimeters); 
(6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
centimeters); (7) underlying soft tissue 
missing in an area exceeding six square 
inches (39 square centimeters); and/or 
(8) skin indurated and inflexible in an 
area exceeding six square inches (39 
square centimeters).

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  Following completion of the 
foregoing, the AMC/RO must review the 
examination report and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  The RO/AMC should review the claims 
folder and ensure that the requested 
development has been completed to the 
extent possible.  Thereafter, it should 
readjudicate the claim.  The RO/AMC is 
reminded that it must evaluate the 
veteran's disability under the "old" 
and "new" rating criteria for skin 
disabilities.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



